Citation Nr: 0527988	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  02-17 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1976 to July 
1984.     

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision in 
which the RO denied a rating in excess of 10 percent for the 
service-connected residuals of a left knee injury.  In 
September 2002, the veteran filed a notice of disagreement 
(NOD).  A statement of the case (SOC) was issued in November 
2002, and the veteran filed a substantive appeal (via a VA 
Form 9, Appeal to the Board of Veterans' Appeals) later that 
month.  

In December 2003, the Board remanded this matter to the RO 
for further action.  After completing the requested action, 
the RO continued its denial of a higher rating for the 
veteran's service-connected left knee disability (as 
reflected in a February 2005 supplemental SOC (SSOC)), and 
returned this matter to the Board.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	Residuals of left knee injury consists, primarily, of 
limited motion-no worse than to 90 degrees on flexion (with 
discomfort beginning at around 70 degrees), and to 5 degrees 
on extension (with minimal discomfort beginning at around 10 
to 15 degrees); there are no other significant findings.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of a left knee injury are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R.      §§ 3.102, 
3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5257, 5260, and 5261 (2004).

	
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the November 2002 SOC, the February 2005 SSOC, and 
the RO's letters of July 2001, April 2004 and October 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claim, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claim.  After each, they were given the 
opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claim.  

Pursuant to the aforementioned documents, the veteran also 
has been afforded the opportunity to present evidence and 
argument in support of his claim.  In its July 2001 letter, 
the RO notified the veteran of the provisions of the VCAA, 
and requested that he provide authorization to enable it to 
obtain any outstanding private medical records, and 
information to enable it to obtain any VA treatment records, 
employment records, or records from other Federal agencies.  
The RO also requested that the veteran submit any additional 
evidence in his possession, including physicians' statements, 
medical records, or relevant lay statements from third-party 
individuals.  In an April 2003 letter, the RO requested that 
the veteran provide authorization to obtain any outstanding 
private medical records, and information to obtain any VA 
treatment records, employment records, records from other 
Federal agencies, or records from state or local agencies, as 
well as requested that the veteran submit any additional 
evidence in support of his claim.  

In its October 2004 letter, the RO again requested that the 
veteran provide authorization to enable it to obtain any 
outstanding private medical records, and information to 
enable it to obtain any VA treatment records, employment 
records, records from other Federal agencies, or records from 
state or local agencies.  

Through these letters, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA has been met.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by          38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify the veteran of: (1) the evidence that is 
needed to substantiate the claim(s); (2) the evidence, if 
any, to be obtained by VA; (3) the evidence, if any, to be 
provided by the claimant; and (4) a request by VA that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim(s).  As explained above, all of 
these requirements have been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the December 2001 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this case 
does not, in any way, prejudice the veteran.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it "affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.
 
As indicated above, the RO issued the November 2002 SOC 
explaining what was needed to substantiate the claim within 
two-months of the veteran's September 2002 NOD of the 
December 2001 rating decision on appeal, and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its letters of July 2001, April 2004 and October 
2004; neither in response to those letters, nor at any other 
point during the pendency of this appeal, has the veteran 
informed the RO of the existence of any evidence that has not 
already been obtained.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
obtained a March 2001 report from the Salisbury VA Medical 
Center (VAMC), in Salisbury, North Carolina, and treatment 
records from the North Carolina Department of Corrections, 
dated from June 1998 to September 2000.  The RO has also 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claim on appeal, the reports of which 
are of record.  In support of his claim, the veteran has 
submitted personal statements dated in August 2001, September 
2001 and November 2002.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
needs to be obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal. 

II.	Background

In a January 1993 decision, the RO granted service connection 
and assigned an initial 10 percent rating for the residuals 
of a left knee injury, effective October      1, 1992.  The 
veteran filed a claim for a higher rating for his service-
connected left knee disability in June 2001.

A March 2001 physician's report from the Salisbury VAMC, 
notes the veteran's complaint of recurrent left knee pain 
since 1980, with no recent injury.  The impression was 
degenerative joint disease of the left knee.  

In an August 2001 statement, the veteran contended that over 
the past few years his knee disability had worsened.  He 
stated that he had difficulty traversing stairs, and was 
unable to run or otherwise participate in any athletic type 
activities.  
On VA examination in October 2002, the veteran reported that 
he had pain and swelling in the left knee.  He stated that 
his left knee had a tendency to give way prior to knee 
surgery in 1979 during active duty service, and that the left 
knee was now fairly stable.  He further stated that with 
respect to any flare-ups, he would experience pain with any 
type of strenuous activity, particularly stooping, bending, 
and lifting.  He attempted to avoid running.  The veteran 
indicated that he did not use any crutches, braces, canes or 
corrective shoes.  He stated that he initially hurt his left 
knee in 1977 in service, and that after in-service surgery he 
experienced marked improvement, until a more recent 
resurgence in knee pain.  He also related that he presently 
worked as a furniture mover, and that his knee disability 
bothered him on the job.  He had missed a few days of work in 
the past year because of his knee.  The veteran did not 
describe any episodes of dislocation or subluxation.        

Physical examination revealed left knee range of motion 
consisting of full extension, and flexion to 90 degrees.  It 
was noted that the veteran had pain on flexion, and needed to 
stop this motion at the point at which the pain began.  There 
was no indication of any fatigue, weakness or lack of 
endurance following repetitive use, or flare-ups.  While 
there were signs of painful motion, there was no apparent 
edema, effusion, instability, weakness, tenderness, redness, 
heat, abnormal movement or guarding of movement.  There were 
signs of crepitus.  The veteran's weight bearing ability was 
good, and his gait was normal.  There was no indication of 
any ankylosis, or any shortening of left leg length when 
measured from the anterior superior iliac spine to the medial 
malleolus.  The veteran also did not have inflammatory 
arthritis.  The examiner rendered a diagnosis of a left knee 
injury, status post-operative with residuals.       

On examination again in November 2004, the veteran complained 
of problems with pain and stiffness in the left knee.  He 
stated that he was only able to stand for about one to two 
hours before he would become uncomfortable.  He indicated 
that the knee looked and felt as if it were swollen all of 
the time.  The veteran reported that the swelling increased 
at the end of each day.  He also complained in particular of 
problems climbing stairs, and with running.  It was noted 
that the veteran reported some questionable instability, 
although he stated that he had not fallen and there was no 
locking up of the knee.  The veteran further related that he 
took pain medication for his knee approximately three times 
per week.  He stated that there were no significant flare-ups 
of his symptoms, except for some additional pain at the end 
of a day if he had been standing for an extended length of 
time.  He did not report using any assistive devices, 
including a brace, crutches, or a cane.  He also did not 
report any dislocation and/or subluxation, or any 
inflammatory arthritis.  The veteran noted that he was a 
full-time student and did not miss any classes because of 
knee problems; prior to that time, he had been involved in 
moving furniture, and had left this job in order to allocate 
his available time to classes.  He had some difficulty in 
bending the knee and when dressing himself, but otherwise 
indicated that he was able to accomplish his activities of 
daily living and chores around the home without significant 
problems.       

A physical examination indicated the presence of a healed 24-
cm scar down the lateral aspect of the distal left thigh 
across the knee space.  The scar was well-healed with no 
herniation or dehiscense.  It was slightly hyperpigmented.  
The scar was slightly shiny but was non-tender.  There was no 
adherence to underlying tissue, or loss of tissue under the 
scar.  The scar was not hypertrophied or depressed, and there 
was no breakdown of the tissue of the scar itself.  Range of 
motion testing revealed left knee extension to 5 degrees, 
with some discomfort along the final 10 degrees of extension; 
and flexion to 110 degrees easily, although the veteran 
complained of some discomfort associated with this motion.  
There was crepitus through the initial 10 degrees of 
extension, and the terminal 10 degrees of flexion.  There was 
no change in the examination with repetitive motion.  It was 
also noted that there was no abnormality to varus or valgus 
stress, and that no drawer sign or McMurray's sign could be 
elicited.  Strength in the knee to flexion and extension 
actively, and against resistance, was deemed normal.  The 
veteran complained of having slightly decreased sensation 
over the centimeter around the scar from his prior surgery.  
However, posteriorly and anteriorly the sensation was normal 
on the thigh tissue itself.  A recent MRI showed a 
questionably absent ACL with mild degenerative changes and 
loss of the lateral meniscus on the knee.  The diagnosis was 
post-traumatic degenerative joint disease, status-post 
meniscectomy with residuals.     

The report of a January 2005 examination (conducted by the 
same physician that examined the veteran in November 2004) 
reflects the veteran's continuing complaints of pain on 
motion and stiffness in the left knee.  His knee problems 
were aggravated by standing more than an hour or two.  He 
stated that the knee felt swollen all of the time.  He did 
not report any heat or redness.  He stated that while the 
knee felt unstable, it had never given way and he had never 
fallen.  There was no locking up of the knee.  The veteran 
further noted that he had not had any significant flare-ups 
of his knee problems since leaving his former job position in 
2003 involving moving furniture.  He did not use crutches, a 
brace, or a cane.  He also did not report any episodes of 
dislocation or subluxation, or any inflammatory arthritis.    

On physical examination, the veteran was capable of left knee 
extension to 5 degrees, with limitation of extension to this 
point because of stiffness in the knee joint, and minimal 
discomfort at the final 10 degrees of extension he could 
accomplish (a subsequent notation to the examination report 
notes that the veteran in fact complained of discomfort and 
stiffness beginning at 10 degrees of flexion); left knee 
flexion was to 110 degrees easily, with discomfort beginning 
at about 70 degrees.  There was no abnormality to varus or 
valgus stress.  There was also no drawer sign or McMurray's 
sign.  The veteran had minimal crepitus through the terminal 
10 degrees of flexion, and the initial 10 degrees of 
extension.  There was no change in the above findings with 
repetitive motion.  Strength in the knee was normal actively 
and against resistance.  There was some slightly decreased 
sensation over the area around the incision, and otherwise 
the sensation over the knee was normal.  The examiner noted 
that he could not provide any comments with regard to further 
possible loss of knee function that he did not observe 
without resorting to speculation.  The diagnosis was post-
traumatic degenerative joint disease, status-post torn 
meniscus, status-post lateral meniscectomy.

III.	Analysis
 
Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The history of the veteran's disability has been considered; 
however, as an increased rating issue involves assessing the 
severity of an already service-connected disability, the 
present level of disability is of primary concern when 
determining whether a higher evaluation is warranted.  See 
Francisco v. Brown,      7 Vet. App. 55, 58 (1994).

Historically, the veteran's residuals of a left knee injury 
have been rated as 10 percent disabling under 38 C.F.R. § 
4.71a, Diagnostic Code 5257, which is indicative of a 
nonspecific orthopedic disability rated on the basis of 
"other" knee impairment, such as recurrent subluxation or 
lateral instability.  See 38 C.F.R. §§ 4.20, 4.27.  Under 
this diagnostic code, a 10 percent disability rating is 
warranted for slight disability, a 20 percent rating is 
warranted for moderate disability, and a 30 percent 
evaluation is warranted for severe disability.  

The Board notes, however, that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 
629 (1992).

Notwithstanding the fact that the RO has historically rated 
the veteran's disability under Diagnostic Code 5257, here, 
there is no specific evidence of any subluxation or lateral 
instability.  On VA examination in October 2002, the veteran 
reported that the left knee was fairly stable; he then denied 
, and did not undergo dislocation; he stated that he did not 
ever use crutches, braces, or a cane.  The examiner noted the 
absence of knee instability.  The November 2004 examiner 
noted the veteran's report of some questionable instability, 
although the veteran stated he had not fallen, and he did not 
have any locking up of the knee, or dislocation or 
subluxation.  Examination of the knee revealed no abnormality 
to varus or valgus stress, and no drawer sign or McMurray's 
sign.  In the report of a January 2005 examination, this same 
physician noted similar findings regarding the veteran's left 
knee.  Even considering the veteran's subjective complaints, 
in the absence of any supporting, objective evidence, there 
is no basis for assignment of more than the current 10 
percent under Diagnostic Code 5257.

Given the aforementioned findings, and recent evidence 
indicating that the veteran currently suffers from 
degenerative joint disease, it would appear that, in this 
case, it is now more appropriate to rate the veteran 
disability on that basis.

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003. 

Under Diagnostic Code 5260, a 0 percent rating is warranted 
if flexion of the leg is limited to 60 degrees, a 10 percent 
evaluation is warranted if flexion is limited to 45 degrees, 
a 20 percent evaluation is warranted if flexion is limited to 
30 degrees, and a 30 percent evaluation is warranted if 
flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.

Diagnostic Code 5261 provides that a 0 percent evaluation is 
warranted for extension of the leg limited to 5 degrees.  A 
10 percent evaluation is warranted if extension is limited to 
10 degrees, a 20 percent evaluation is warranted if extension 
is limited to 15 degrees, a 30 percent evaluation is 
warranted if extension is limited to 20 degrees, a 40 percent 
evaluation is warranted if extension is limited to 30 
degrees, and a 50 percent evaluation is warranted if 
extension is limited to 45 degrees.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

The Board also notes that, when evaluating musculoskeletal 
disabilities rated on the basis of limitation of motion, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to limited or excess movement, pain, weakness, excess 
fatigability, or incoordination (to include during flare-ups 
and/or with repeated use) is demonstrated, and those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  See also Johnson v. Brown, 9 Vet. App. 7 (1996).   

When the pertinent evidence of record is considered n light 
of the above-noted criteria, the Board also finds that a 
higher rating for the veteran's left knee disability is not 
warranted under either Diagnostic Code 5260 or 5261.  

On VA examination in October 2002, the veteran had left knee 
flexion to 90 degrees, and full extension (i.e., to 0 
degrees).  See  38 C.F.R. § 4.71, Plate II.  He had pain on 
knee flexion requiring him to stop this motion prior to 
completion, although there were no signs of any fatigue, 
weakness, or lack of endurance following flare-ups or 
repetitive use.  On examination again in November 2004 and 
January 2005 (in each instance, to obtain more comprehensive 
findings regarding any functional loss due to pain and/or 
other factors), the veteran was capable of left knee flexion 
to 110 degrees, with some discomfort beginning at 70 degrees.  
Knee extension was to 5 degrees, with what the examiner 
characterized as minimal discomfort beginning at around 10 to 
15 degrees.  The examiner noted that these findings did not 
change with repetitive motion, and that there was an absence 
of significant flare-ups of the veteran's symptoms.  

Considering the veteran's objectively demonstrated limited 
flexion and extension, the Board finds that there simply is 
no basis for concluding the meets the criteria for even the 
minimum compensable rating under either Diagnostic Code 5260 
or Diagnostic 5261-that is, flexion limited to 45 degrees or 
less, or extension limited to 10 degrees or more, 
respectively.  Even consideration of 38 C.F.R. §§ 4.40, 4.45, 
and DeLuca does not alter that determination.  As noted 
above, examinations have revealed only some discomfort at 
around 70 degrees on flexion, and minimal discomfort at 10 to 
15 degrees on extension.  Further, the physician that most 
recently examined (in November 2004 and January 2005) also 
specifically noted that the range of motion findings did not 
change with repetitive motion, and that there was an absence 
of significant flare-ups of the veteran's symptoms.  Hence, 
there is no basis for the Board to conclude that veteran 
experiences such disabling pain in the left knee as to 
warrant assignment of a 10 percent rating under Diagnostic 
Code 5260 or 5261.  

However, given the objectively demonstrated limited motion-
albeit not to a compensable degree-and objectively 
demonstrated he examiner's notations as to discomfort on 
motion, the currently assigned 10 percent rating is 
consistent with that authorized under Diagnostic Code 5003, 
as noted above.  The Board notes, however, that no higher 
rating is assignable under that diagnostic code for 
impairment of the knee (a single, major joint).  

Further, as, aside from limited knee motion, there is no 
other objectively identified residual of left knee injury, 
there is no basis for the Board to consider any other 
potentially applicable diagnostic code in evaluating the 
veteran's disability.  

As a final note, the Board points out that there is no 
showing that the veteran's service-connected residuals of a 
left knee injury has reflected so exceptional or so unusual a 
disability picture as to warrant the assignment of any higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1) (cited to in the November 2002 SOC).  In this 
regard, the Board notes that this disability is not 
objectively shown to markedly interfere with employment 
(i.e., beyond that contemplated in the assigned rating).  
While, on VA examination in October 2002, the veteran 
indicated that his knee disability interfered to some extent 
with his occupational duties as a furniture mover, no 
objective evidence has been offered to supported this 
assertion.  Moreover, the report of a November 2004 
examination reflects the veteran's report that he no longer 
worked in this capacity and was now a full time student, and 
did not miss any classes because of knee problems.  The 
veteran's left knee disability also has not been shown to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for invoking the procedures set 
forth in 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

For all the foregoing reasons, the claim a rating in excess 
of 10 percent for service residuals of left knee injury must 
be denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not for application in the instant appeal.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 10 percent for the residuals of a left 
knee injury is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


